DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-23 as filed 03/05/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a 371 of PCT/US2017/050306, filed on 09/06/2017, which claims the benefit of PRO 62/383,655, filed 09/06/2016.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 13-15, 18, and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No. 2016/0314248 A1 (hereinafter “Klocek et al.”). 
RE: Claim 1 Klocek et al. teaches the claimed:
1. A method for generating a health management template for a patient condition, comprising: retrieving a healthcare template corresponding to a patient condition, the healthcare template comprising a plurality of data fields ((Klocek et al., [0055; 0057]) (the EHR server receives the request to open an encounter document, and retrieves one or more data modules to be serialized in a scrollable pane of the encounter document based on at least one template wherein a template is based on a medical condition, a particular patient, or the like)); 
populating the data fields with patient data ((Klocek et al., [0058-0061]) (An encounter document can be populated by pulling data from one or more databases based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patients with a certain medical condition, or a combination of templates)); and 
generating an updated healthcare template based on a user input, wherein the user input comprises at least one of a search request or a data option selection ((Klocek et al., [0062]) (during an office visit encounter the user may learn about a patient's recent allergic reaction to a medicine, and update the patient's office visit encounter document accordingly; interface for data being added to a subsection, wherein the user selects Record an allergy item, and Record allergy details pane is presented on the scrollable pane and the user selects Drug item to add the medicine to Drug allergies subsection of Allergies data module; the user enters the name of the medicine in search box of Record allergy details pane)).
RE: Claim 2 Klocek et al. teaches the claimed:
2. The method of claim 1, further comprising receiving data indicating the patient condition ((Klocek et al., [0072]) (EHR server modifies at least one of the following based on the sequence adjustments made during an encounter: the current patient's unsigned encounter document; a template specific to the patient, a template that affects all the user's patients, a template that affects a type of encounter document, a template associated with a patient's age, or a template associated with a medical condition)).
RE: Claim 3 Klocek et al. teaches the claimed:
3. The method of claim 1, further comprising generating an updated healthcare template in response to additional data from the user by retrieving additional data fields and adding the additional data fields to the updated healthcare template ((Klocek et al., [0018; 0061]) (The user further customizes the scrollable pane in real time (e.g., during a patient interaction, the user   
RE: Claim 6 Klocek et al. teaches the claimed:
6. The method of claim 1, wherein generating an updated healthcare template comprises responding to the user input being a data option selection by displaying patient data corresponding to the data option selection on the updated healthcare template ((Klocek et al., [0065]) (Problem list items may be unselected (e.g., unchecked), resulting in Problem list data module being removed from scrollable pane; Observations data module may be selected (e.g., checked), resulting in an Observations data module and associated data becoming present on scrollable pane; some data modules deemed essential for office visit encounters may not be adjusted (e.g., unselected) such as Vitals item and Note item)).
RE: Claim 13 Klocek et al. teaches the claimed: 
13. A system for generating a health management template for a patient condition comprising: a data interface in electrical communication with a processor, a patient database, a user interface, and a template database; the user interface configured to retrieve a healthcare template corresponding to a patient condition, the healthcare template comprising a plurality of data fields ((Klocek et al., [0044], [0055], [0079]) (EHR server may output data to be displayed as a user interface on computing device; the user may make a selection and the user interface may be updated to present the user's selection, for example using callbacks to EHR server; the EHR server receives the request to open an encounter document, and retrieves one or more data modules to be serialized in a scrollable pane of the encounter document based on at least one template wherein a template is based on a medical condition, a particular patient, or the like; processors, memory, and persistent storage cooperate with operating system to provide basic ; 
populating, by the user interface, the plurality data fields with patient data ((Klocek et al., [0058-0061]) (An encounter document can be populated by pulling data from one or more databases based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patients with a certain medical condition, or a combination of templates)); and 
generating, by the processor, an updated healthcare template based on a user input, wherein the user input comprises at least one of a search request or a data option selection ((Klocek et al., [0062]) (during an office visit encounter the user may learn about a patient's recent allergic reaction to a medicine, and update the patient's office visit encounter document accordingly; interface for data being added to a subsection, wherein the user selects Record an allergy item, and Record allergy details pane is presented on the scrollable pane and the user selects Drug item to add the medicine to Drug allergies subsection of Allergies data module; the user enters the name of the medicine in search box of Record allergy details pane)).
RE: Claim 14 Klocek et al. teaches the claimed:
14. The system of claim 13, further comprising receiving data indicating the patient condition ((Klocek et al., [0072]) (EHR server modifies at least one of the following based on the sequence adjustments made during an encounter: the current patient's unsigned encounter document; a template specific to the patient, a template that affects all the user's patients, a template that affects a type of encounter document, a template associated with a patient's age, or a template associated with a medical condition)).
RE: Claim 15 
15. The system of claim 13, further comprising generating, by the processor, an updated healthcare template in response to additional data from the user by retrieving additional data fields and adding the additional data fields to the updated healthcare template ((Klocek et al., [0018; 0061]) (The user further customizes the scrollable pane in real time (e.g., during a patient interaction, the user changes the sequence of the data modules, removes/adds data modules, or nests a data module within another data module)).  
RE: Claim 18 Klocek et al. teaches the claimed:
18. The system of claim 13, wherein the generating the updated healthcare template comprises responding to the user input being a data option selection by displaying patient data corresponding to the data option selection on the updated healthcare template ((Klocek et al., [0065]) (Problem list items may be unselected (e.g., unchecked), resulting in Problem list data module being removed from scrollable pane; Observations data module may be selected (e.g., checked), resulting in an Observations data module and associated data becoming present on scrollable pane; some data modules deemed essential for office visit encounters may not be adjusted (e.g., unselected) such as Vitals item and Note item)).
RE: Claim 22 Klocek et al. teaches the claimed: 
22. A non-transitory computer readable storage medium bearing instructions for generating a health management template for a patient condition, the instructions, when executed by a processor in electrical communication with a template database, cause the processor to perform operations comprising: retrieving a healthcare template from the template database corresponding to a patient condition, the healthcare template comprising a plurality of data fields ((Klocek et al., [0043], 0044], [0055], [0079]) (EHR server may be implemented on one or more computing devices having server capabilities wherein such a computing device may include, but is not limited to, a device having a processor and memory, including a non-; 
populating the data fields with patient data ((Klocek et al., [0058]) (An encounter document can be populated by pulling data from one or more databases based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patients with a certain medical condition, or a combination of templates)); and 
generating an updated healthcare template based on a user input, wherein the user input comprises at least one of a search request or a data option selection ((Klocek et al., [0062]) (during an office visit encounter the user may learn about a patient's recent allergic reaction to a medicine, and update the patient's office visit encounter document accordingly; interface for data being added to a subsection, wherein the user selects Record an allergy item, and Record allergy details pane is presented on the scrollable pane and the user selects Drug item to add the medicine to Drug allergies subsection of Allergies data module; the user enters the name of the medicine in search box of Record allergy details pane)).
RE: Claim 23 Klocek et al. teaches the claimed: 
23. The non-transitory computer readable storage medium of claim 22, further comprising generating an updated healthcare template in response to additional data from the user by retrieving additional data fields and adding the additional data fields to the updated healthcare template ((Klocek et al., [0018]) (The user further customizes the scrollable pane in real time (e.g., during a patient interaction, the user changes the sequence of the data modules, removes/adds data modules, or nests a data module within another data module)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-12, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over (hereinafter “Klocek et al.) in view of U.S. Patent Application Pub. No. 2015/0066524 A1 (hereinafter “Fairbrothers et al.”). 
RE: Claim 4 Klocek et al. teaches the claimed:
4. The method of claim 1.
Klocek et al. fails to explicitly teach, but Fairbrothers et al., et al. teaches the claimed: 
wherein generating an updated healthcare template comprises responding to the user input being a search request by retrieving patient data corresponding to the search request ((Fairbrothers et al., [0031]) (user may submit query based on data from an EHR related to a patient encounter, such as demographics, past medical history, medications, lab results or other data to the Platform, which may provide results that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc; outcome data on pathway use may be obtained through the interface with the one or more EHR systems)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the search function allowing a user to submit a query based on dated from an electronic medical record as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 5 Klocek et al. teaches the claimed:
5. The method of claim 1. 
Klocek et al. fails to explicitly teach, but Fairbrothers, et al. teaches the claimed: 
wherein generating an updated healthcare template comprises comparing a history associated with the search request to a criteria and adding a data option to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the providing results for a search request by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 7 Klocek et al. teaches the claimed:
7. The method of claim 1. 
Klocek et al. fails to explicitly teach, but Fairbrothers, et al. teaches the claimed: 
wherein generating an updated healthcare template comprises comparing a history associated with the data option selection to a criteria and adding a data field corresponding to the data option selection to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0040], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health records; ranking results received from the one or more clinical pathway databases using at least one ranking criteria; in some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set)).

RE: Claim 8 Klocek et al. and Fairbrothers et al. teaches the claimed: 
8. The method of claim 5, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting pathway was access by the platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 9 
9. The method of claim 7, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting pathway was access by the platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 10 Klocek et al. teaches the claimed:
10. The method of claim 1.
 Klocek et al. fails to explicitly teach, but Fairbrothers, et al. teaches the claimed: 
wherein the generating the updated healthcare template includes collaborative filtering from a plurality of users ((Fairbrothers et al., [0058]) (the search results may be ranked and organized based on data collected from previous Platform queries, both by a specific user or by other users of the Platform; the search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed  users; time the Platform users may have spent browsing a particular pathway; the number of Platform users that may be subscribed to a pathway; and the number of times the Platform users may have copied or personalized a pathway)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranked results based a collaboration of data collected from usage by all platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 11 Klocek et al. and Fairbrothers et al. teaches the claimed:
11. The method of claim 10, wherein the collaborative filtering produces recommendations based on a patient commonality, a physician commonality, or both ((Fairbrothers et al., [0043], [0058]) (The Platform may provide results, in a similar manner as described above, that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.; the search results may be ranked in part by an analysis of similarities between individual users; similar users may be grouped based on explicit and implicit signals))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranked results based a data collected from usage by all platform users wherein the suggested pathways are ideally personalized based on a provider’s institution, specialty, prior usage and similarities between individual users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in 
RE: Claim 12 Klocek et al. and Fairbrothers et al. teaches the claimed:
12. The method of claim 11, wherein the collaborative filtering is based on at least the physician commonality and the physician commonality includes at least one variable selected from the group consisting of years of training, years of experience, physician status, specialty, board certifications, number of patients seen, number of patients admitted by the physician, and search term distribution over patients ((Fairbrothers et al., [0043], [0058], [0063]) (The Platform may provide results, in a similar manner as described above, that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.; the search results may be ranked in part by an analysis of similarities between individual users; similar users may be grouped based on explicit and implicit signals; search results may be ranked in part by historical user usage data from historical versions of pathways; the Platform may provide users with the ability to create a community of one or more custom networks. Custom networks may include entities, such as a hospital system, a subspecialty society, clinical department, university, medical school, research entity or clinical practice group. In some alternatives, the custom networks may have their own security, permissions, users, administrators and private clinical pathways)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranked results based a data collected from usage by all platform users wherein the suggested pathways are ideally personalized based on a provider’s institution, specialty, prior usage and similarities between individual users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the 
RE: Claim 16 Klocek et al. teaches the claimed:
16. The system of claim 13.
Klocek et al. fails to explicitly teach, but Fairbrothers et al., et al. teaches the claimed: 
wherein generating an updated healthcare template comprises responding to the user input being a search request by retrieving patient data corresponding to the search request ((Fairbrothers et al., [0031]) (user may submit query based on data from an EHR related to a patient encounter, such as demographics, past medical history, medications, lab results or other data to the Platform, which may provide results that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc; outcome data on pathway use may be obtained through the interface with the one or more EHR systems)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the search function allowing a user to submit a query based on dated from an electronic medical record as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 17 Klocek et al. teaches the claimed:
17. The system of claim 13.
Klocek et al. fails to explicitly teach, but Fairbrothers, et al. teaches the claimed: 
wherein generating an updated healthcare template comprises comparing a history associated with the search request to a criteria and adding a data option to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health records; ranking results received from the one or more clinical pathway databases using at least one ranking criteria; in some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the providing results for a search request by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 19 Klocek et al. teaches the claimed:
19. The system of claim.  
Klocek et al. fails to explicitly teach, but Fairbrothers, et al. teaches the claimed: 
wherein generating an updated healthcare template comprises comparing a history associated with the data option selection to a criteria and adding a data field corresponding to the data option selection to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0040], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request  pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating resulting clinical pathways to be selected from the ranked list, the list generated by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 20 Klocek et al. and Fairbrothers et al. teaches the claimed:
20. The system of claim 17, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting 
RE: Claim 21 Klocek et al. and Fairbrothers et al. teaches the claimed:
21. The system of claim 19, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting pathway was access by the platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2006/0229932 A1 teaches collaborative filers(s) to make recommendations or reports based on data contained in a request in view of the neighborhoods formed for whether a physician or decision maker and a product of interest is considered suitably similar by the indigence in the recommendation engine based on a variety of factors ([0027]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626